
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.3


        Stock Option No.:      


INTREPID POTASH, INC.
2008 EQUITY INCENTIVE PLAN

FORM OF STOCK OPTION AGREEMENT


        Intrepid Potash, Inc., a Delaware corporation (the "Company"), has
granted an option to purchase shares of the Company's Common Stock to the
Optionee named below under the Intrepid Potash, Inc. 2008 Equity Incentive Plan
(the "Plan"). This Stock Option Agreement (the "Agreement") evidences the terms
of that Option grant.


I. NOTICE OF GRANT


Name of Optionee:

Number of Shares of Common Stock Covered by the Option:

Exercise Price per Share:

Grant Date:

Expiration Date:

Type of Option:

Vesting Schedule:    Except as provided otherwise in this Agreement or the Plan,
subject to Optionee's continuous Service, this Option shall vest and become
exercisable as set forth below:

Service Vesting Date
  Fraction of Total Shares
that Vest   Number of Shares
that Vest  

    

             

    

             

    

             

    

             

    

             


II. STOCK OPTION AGREEMENT


        1.    Grant of Option.    Subject to the terms and conditions of this
Agreement and the Plan (which is incorporated herein by reference), the Company
has granted to Optionee an Option to purchase the number of shares of Stock set
forth in the Notice of Grant, at the Exercise Price set forth in the Notice of
Grant. In the event of a conflict between the terms and conditions of the Plan
and this Agreement, the terms and conditions of the Plan shall govern. All
capitalized terms in this Agreement shall have the meaning assigned to them in
this Agreement or in the Plan.

        2.    Vesting.    Unless otherwise provided in this Agreement or in the
Plan, this Option shall become exercisable in one or more installments in
accordance with the Vesting Schedule set forth in the Notice of Grant. As the
Option becomes exercisable for one or more installments, the installments shall
accumulate and the Option shall remain exercisable for the accumulated
installments until the Option expires or terminates in accordance with the terms
of this Agreement or the Plan.

        3.    Option Term; Expiration Date.    This Option shall expire at
5:00 P.M. Mountain Standard Time on the Expiration Date set forth in the Notice
of Grant, unless sooner terminated in accordance with Section 4 of this
Agreement or the terms of the Plan.

--------------------------------------------------------------------------------



        4.    Termination of Service; Accelerated Vesting; Expiration of
Option.    If Optionee terminates Service with the Company and its Affiliates
prior to the Expiration Date, the following shall apply:

        (a)    Termination of Employment.    If Optionee's Service is terminated
for any reason other than as set forth in subsection (b) or (c) of this Section,
then the vested portion of the Option will remain outstanding until 5:00 P.M.
Mountain Standard Time on the soonest to occur of (i) the date that is twelve
(12) months after the date Optionee terminates Service, or (ii) the Expiration
Date. The unvested portion of the Option shall automatically expire on the date
of termination of Service.

        (b)    Disability.    This Option shall become vested and exercisable in
full immediately prior to the termination of Optionee's Service because of
Disability, notwithstanding anything to the contrary in Section 2 hereof or the
Vesting Schedule set forth in the Notice of Grant. In such event, the Option
shall remain outstanding and may be exercised by Optionee or Optionee's guardian
or legal representative until 5:00 P.M. Mountain Standard Time on the soonest to
occur of (i) the date that is twelve (12) months after the date Optionee
terminates Service because of Optionee's Disability, or (ii) the Expiration
Date.

        (c)    Death.    

        (i)    Death Causing Termination of Service.    This Option shall become
vested and exercisable in full immediately prior to the termination of
Optionee's Service because of his or her death, notwithstanding anything to the
contrary in Section 2 hereof or the Vesting Schedule set forth in the Notice of
Grant. In such event, the Option shall remain outstanding and may be exercised
by those entitled to do so under Optionee's will or under the laws of descent
and distribution until 5:00 P.M. Mountain Standard Time on the soonest to occur
of (i) the date that is twelve (12) months after the date of death, or (ii) the
Expiration Date.

        (ii)    Death Following Termination of Service.    If Optionee dies
during the twelve month period described in Section 4(a), then the vested and
outstanding portion of the Option at such time, if any, will remain outstanding
and may be exercised by those entitled to do so under Optionee's will or under
the laws of descent and distribution until 5:00 P.M. Mountain Standard Time on
the soonest to occur of (i) the date that is twelve (12) months after the date
of death, or (ii) the Expiration Date.

        5.    Leave of Absence.    For purposes of the Option, Service does not
terminate when Optionee goes on a bona fide employee leave of absence that was
approved by the Company or an Affiliate in writing, if the terms of the leave
provide for continued Service crediting, or when continued Service crediting is
required by applicable law. However, Service will be treated as terminating
90 days after Optionee went on the approved leave, unless Optionee's right to
return to active work is guaranteed by law or by a contract. Service terminates
in any event when the approved leave ends unless Optionee immediately returns to
active Service. The Committee determines, in its sole discretion, which leaves
of absence count for this purpose, and when Service terminates for all purposes
under the Plan.

        6.    Option Exercise.    

        (a)    Notice of Exercise.    The Option shall be exercised on a
business day on which the Company is generally open for business by delivery of
written or electronic notice to an officer, employee, or agent of the Company
designated by the Committee, on a written or electronic form specified by the
Committee or its designated agent. The written or electronic notice shall
specify the number of shares of Stock to be purchased, and shall be accompanied
by full payment of the Exercise Price for the shares being purchased. The notice
shall also specify the manner in which the shares should be registered and the
manner in which Optionee is satisfying applicable tax withholding requirements.
The notice of exercise will be effective when it is received. Anyone exercising
the Option after the death of Optionee must provide appropriate documentation to
the satisfaction of the Company that the individual is entitled to exercise the
Option.

--------------------------------------------------------------------------------



        (b)    Payment of Exercise Price.    Payment of the Exercise Price for
the number of shares of Stock being purchased shall be made in one (or a
combination) of the following forms:

          (i)  Cash or cash equivalents acceptable to the Company.

         (ii)  By tendering to the Company (either by actual delivery of by
attestation) unrestricted shares of Stock owned by Optionee that were purchased
on the open market or owned for at least six months or such other period
designated by the Company in order to comply with applicable law and to avoid
adverse accounting consequences. The Fair Market Value of the Stock, determined
as of the effective date of the Option exercise, will be applied to the payment
of the Exercise Price.

        (iii)  To the extent a public market for the shares of Stock exists as
determined by the Company, by delivery to the Company of irrevocable
instructions issued to a licensed securities broker acceptable to the Company to
sell shares of Stock and to deliver all or part of the sale proceeds to the
Company in payment of the aggregate Exercise Price and any withholding taxes.

        7.    Tax Withholding.    The Company or any Affiliate shall have the
right to deduct from payments of any kind otherwise due to Optionee, any
federal, state, local or foreign taxes of any kind required by law to be
withheld upon the issuance of any shares of Stock or payment of any kind upon
the exercise of this Option. Subject to the prior approval of the Committee,
which may be withheld by the Committee, in its sole discretion, Optionee may
elect to satisfy the minimum statutory withholding obligations, in whole or in
part, (i) by having the Company withhold shares of Stock otherwise issuable to
Optionee or (ii) by delivering to the Company shares of Stock already owned by
Optionee. The shares delivered or withheld shall have an aggregate Fair Market
Value not in excess of the minimum statutory total tax withholding obligations.
The Fair Market Value of the shares used to satisfy the withholding obligation
shall be determined by the Company as of the date that the amount of tax to be
withheld is to be determined. Shares used to satisfy any tax withholding
obligation must be vested and cannot be subject to any repurchase, forfeiture,
or other similar requirements. Any election to withhold shares shall be
irrevocable, made in writing, signed by Optionee, and shall be subject to any
restrictions or limitations that the Committee, in its sole discretion, deems
appropriate.

        8.    Transfer of Option.    

        (a)    General Rule.    During Optionee's lifetime, Optionee shall not
transfer or assign the Option and the Option may be exercised solely by Optionee
(or, in the event of Optionee's legal incapacity or incompetency, Optionee's
guardian or legal representative). Upon death, the Option may be transferred in
accordance with Optionee's will or under the applicable laws of descent and
distribution and may be exercised in accordance with Section 4(c), above.

        (b)    Domestic Relations Order.    Notwithstanding the foregoing
Section 8(a), to the extent that this Option is a Non-Qualified Stock Option,
the Option, in whole or in part, may be transferred to a Family Member pursuant
to a domestic relations order in settlement of marital property rights.
Following any such transfer, the Option shall continue to be subject to the same
terms and conditions as were applicable immediately prior to the transfer, and
shall be exercisable by the transferee only to the extent, and for the periods
specified in, this Agreement.

        9.    Investment Representations.    The Committee may require Optionee
(or Optionee's estate or heirs) to represent and warrant in writing that the
individual is acquiring the shares of Stock for investment and without any
present intention to distribute such shares and to make such other
representations as are deemed necessary or appropriate by the Company and its
counsel.

        10.    Continued Service.    Neither the grant of the Option nor this
Agreement gives Optionee the right to continue Service with the Company or its
Affiliates in any capacity. The Company and its Affiliates reserve the right to
terminate Optionee's Service at any time and for any reason not prohibited by
law.

        11.    Stockholder Rights.    Optionee and Optionee's estate or heirs
shall not have any rights as a stockholder of the Company until Optionee becomes
the holder of record of such shares of Stock, and

--------------------------------------------------------------------------------



no adjustments shall be made for dividends or other distributions or other
rights as to which there is a record date prior to the date Optionee becomes the
holder of record of such shares, except as provided in Section 14 of the Plan.

        12.    Additional Requirements.    Optionee acknowledges that shares of
Stock acquired upon exercise of the Option may bear such legends as the Company
deems appropriate to comply with applicable federal, state or foreign securities
laws. In connection therewith and prior to the issuance of the shares, Optionee
may be required to deliver to the Company such other documents as may be
reasonably necessary to ensure compliance with applicable laws.

        13.    Governing Law.    The validity and construction of this Agreement
and the Plan shall be determined in accordance with and governed by the laws of
the State of Delaware other than any conflicts or choice of law rule or
principle that might otherwise refer construction or interpretation of the Plan
and this Agreement to the substantive laws of any other jurisdiction.

        14.    Binding Effect.    This Agreement shall be binding upon and inure
to the benefit of the Company and Optionee and their respective heirs,
executors, administrators, legal representatives, successors and assigns.

        15.    Special Rules for Incentive Stock Options.    In the event this
Option is designated as an Incentive Stock Option in the Notice of Grant, the
Option shall be treated as an Incentive Stock Option to the maximum extent
permissible under applicable law. In the event this Option, or any portion
thereof, cannot be treated as an Incentive Stock Option under applicable law,
whether because the value of the Common Stock covered under the Option exceeds
the limits of Code Section 422(d), the Option remains outstanding following
termination of employment beyond the holding periods of Code Section 422(a)(2),
or otherwise, then this Option, or the relevant portion thereof, shall be
classified as a Non-Qualified Stock Option.

        16.    Tax Treatment; Section 409A.    Optionee may incur tax liability
as a result of the exercise of the Option or the disposition of shares of Stock.
Optionee should consult his or her own tax adviser before exercising the Option
or disposing of the shares.

        Optionee acknowledges that the Committee, in the exercise of its sole
discretion and without Optionee's consent, may amend or modify the Option and
this Agreement in any manner and delay the payment of any amounts payable
pursuant to this Agreement to the minimum extent necessary to satisfy the
requirements of Section 409A of the Code. The Company will provide Optionee with
notice of any such amendment or modification.

        17.    Amendment.    The terms and conditions set forth in this
Agreement may only be amended by the written consent of the Company and
Optionee, except to the extent set forth in Section 16 hereof regarding
Section 409A of the Code and any other provision set forth in the Plan.

        18.    2008 Equity Incentive Plan.    The Option and shares of Stock
acquired upon exercise of the Option granted hereunder shall be subject to such
additional terms and conditions as may be imposed under the terms of the Plan, a
copy of which has been provided to Optionee.

[Company Signature Page Follows]

--------------------------------------------------------------------------------





        This Stock Option Agreement is executed on behalf of the Company by its
authorized officer on the date set forth below.

    INTREPID POTASH, INC.
 
 
By:
 
            

--------------------------------------------------------------------------------

James N. Whyte
Executive Vice President of Human
Human Resources and Risk Management
 
 
Date:
 
         

--------------------------------------------------------------------------------

 

[Optionee Signature Page Follows]

--------------------------------------------------------------------------------




ACKNOWLEDGMENT AND AGREEMENT


        Optionee acknowledges receipt of this Agreement and agrees to all of the
terms and conditions described in this Agreement and in the Plan, a copy of
which is attached. Optionee acknowledges that Optionee has carefully reviewed
the Plan, and agrees that the Plan will control in the event any provision in
this Agreement is in conflict with the Plan. To accept this Agreement and the
Option evidenced thereunder, Optionee must sign and date this signature page and
return it to the Company no later than                        , 20    .

    Optionee
 
 


--------------------------------------------------------------------------------

Signature
 
 
Print Name:
 
             

--------------------------------------------------------------------------------

 
 
 
Date:
 
 
 
         

--------------------------------------------------------------------------------

 

Attachments:
        2008 Equity Incentive Plan
        Form S-8 Prospectus

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.3



INTREPID POTASH, INC. 2008 EQUITY INCENTIVE PLAN FORM OF STOCK OPTION AGREEMENT
I. NOTICE OF GRANT
II. STOCK OPTION AGREEMENT
ACKNOWLEDGMENT AND AGREEMENT
